IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

OUTSOURCE SERVICES                       )       No. 74764-9-1
MANAGEMENT, LLC.,                        )                                           :70
                                         )                                                      --r1

                     Respondent,         )                                                               t-,
                                                                                    ..tr.^-3   Cal Trn
                                         )
           v.                            )                                                     C")
                                         )
NOOKSACK BUSINESS                        )       UNPUBLISHED OPINION
CORPORATION,                             )
                                         )       FILED: April 3, 2017
                     Appellant.          )
                                         )
       VERELLEN, C.J. — The Nooksack Business Corporation (NBC) borrowed more
than $15 million to finance construction of and improvements to a casino on Nooksack

Indian Tribe land. 25 U.S.C. § 81(b)(Section 81) requires preapproval by the Secretary

of the Interior for any agreement or contract that "encumbers" tribal land. NBC's limited

recourse loan is secured by a pledge of revenue to the lender. But because the

lender's right to collect pledged revenues does not deprive the tribe of its exclusive

proprietary control of its land, the loan agreements do not encumber tribal land for

purposes of Section 81.

       Under the broad language of the loan agreements, the lender may execute upon

future revenues and rents whether or not the facilities are used as a casino.

Additionally, merger does not preclude the lender from executing upon assets pledged

as security for the loan. And, consistent with our Supreme Court's decision in a prior
No. 74764-9-1/2

appeal between the lender and NBC,the state court has subject matter jurisdiction to

adjudicate the lender's right to enforce its judgment.

       The loan agreement provides for attorney fees to the prevailing party. Because

the lender is the prevailing party, it is entitled,to attorney fees on appeal.

       Therefore, we affirm.

                                            FACTS

       NBC, wholly-owned by the Nooksack tribe, borrowed funds to build and improve

a casino on tribal land. Outsource Services Management(OSM)is the successor of the

original lender. NBC,the tribe, and the lenderl entered into several written agreements,

including the terms of the loans and the lender's collection rights upon default. The loan

agreements were limited recourse agreements, which restricted the lender's collection

rights to the pledged assets. The pledged assets include pledged revenues, defined as:

       11/Whether now existing or hereafter arising, and wherever located, all
       receipts, revenues and rents from the operation of any portion of the
       Facilities, including, without limitation, receipts from:

             (a) class Hand class Ill gaming... including, without limitation,
       receipts from bingo, slot machines, and card games;

             (b) on-site facilities for dining, food service, beverage, restaurant
       and other concessions derived therefrom;

               (c) any other facilities financed in whole or in part with Recourse
       Debt;

              (d) the lease or sublease of space or Equipment within, on or at
       the Facilities;

               (e) the disposition of all or any portion of any Facilities; and

             (f) any other activities carried on within the Facilities, including
       license fees or the net proceeds of business interruption insurance (or its

       1 The original lender, BankFirst, and OSM,as BankFirst's successor.


                                               2
No. 74764-9-1/3

       equivalent) obtained by or on behalf of the Borrower with respect to the
       Facilities.Pi

"Facilities" are defined as "all Equipment and Improvements used in connection with the

Nooksack River Casino."3 "Improvements" are defined as "any buildings and

improvements to land."

      The agreements "continue in full force and effect until all outstanding Secured

Obligations shall have been paid in full."5 The lender expressly agreed it has no control

over the management of the facilities.6 And the agreement "does not encumber any

land of the Borrower or to otherwise subject this [agreement]to the requirements of 25

U.S.C.§ 81."7

       OSM sued NBC after it defaulted in 2010. NBC challenged the state court's

subject matter jurisdiction in a prior appeal. Our Supreme Court held the waiver of

sovereign immunity and consent to be sued in state court provided Whatcom County

Superior Court with subject matter jurisdiction "for claims related to the contract."5 On

remand, NBC filed a counterclaim for declaratory judgment, including a determination

that pledged assets and revenues do not extend to any funds received by NBC or the




       2 CP   at 674(emphasis added).
      3 CP at 669. Because this loan is secured only by limited recourse debt, see
Section 9.21, CP at 702, the alternate definition of "facilities" including equipment, land
and improvements does not apply.
       4 CP   at 670.
       5 CP   at 696.
       6CP at 701.
      7 CP at 701.

      8 Outsource Servs. Mornt., LLC v. Nooksack Bus. Corp., 181 Wash. 2d 272, 277,
333 P.3d 380 (2014).


                                             3
No. 74764-9-1/4

tribe for activity after the casino ceased operations. OSM moved for summary

judgment.

       On May 7, 2015, the court granted OSM summary judgment for the amount of

the outstanding debt.9 The trial court also limited enforcement of the judgment "by the

terms of the loan documents and the Indian Gaming Regulatory Act,"19 stayed execution

of the judgment until the parties identified the assets available for execution, and

prohibited NBC and the tribe from transferring, disposing of, or interfering with pledged

assets from the casino.11

       On January 13, 2016, the court issued a letter opinion finding the loan

agreements valid and enforceable. The court also ruled OSM has "the right to revenues

received by NBC or the Tribe from activities at the Facilities," even though the casino

closed.12 The court reasoned:

               NBC argues that the loan agreements are not valid because
       making Facilities revenues available to collection would be the equivalent
       of giving OSM a legal interest in the Facilities themselves—an interest
       prohibited by the loan agreements and by the law. But there are
       significant differences between a legal ownership interest and the right to
       collect revenues, and the loan agreements recognize this fact. The
       agreements make it clear that NBC and the Tribe are the Facilities'sole
       owners and decision makes. They give the lender no authority to
       determine or influence the use of the Facilities. NBC and the Tribe may
       choose to use the Facilities in a manner that generates no income; the
       agreements give them that opinion. If the Facilities are used in a manner
       that generates income, however, that income is a Pledged Revenue
       subject to collection. The loan agreements are consistent with the 1aw.[131


       9 The judgment included   $20,725,716.90, plus interest of $3,523.86 per day after
February 9, 2015. CP at 1077.
      19 25 U.S.C. chapter 29.

       11 CP at 1078.
       12 CP at 1674.

       13 CP   at 1673(emphasis added).


                                             4
No. 74764-9-1/5

       The trial court denied NBC's motion for reconsideration, emphasizing that

"OSM's right to enforce the Judgment through execution on Pledged Revenues includes

the right to all revenue from activities conducted at the Facilities."14

       NBC appeals.

                                         ANALYSIS

                                        I. Section 81

       NBC argues the loan agreements are invalid under Section 81 because they

encumber the tribe's trust property and lack the required preapproval from the Secretary

of the Interior.16

       Statutory interpretation is a question of law that we review de novo.16 The

fundamental objective in interpreting a federal statute is to ascertain congressional

intent.17 The traditional rules of statutory interpretation apply." If the statute's meaning

is plain on its face, we give effect to that plain meaning as an expression of legislative

intent." To determine a statute's plain meaning, we look to the language of the statute

itself and the context of the statute, including related statutes.26 If the statute is

susceptible to more than one reasonable interpretation, we may resort to statutory




       14 CP    at 1706.
       15 Appellant's   Br. at 16.
       16 Jametsky  v. Olsen, 179 Wash. 2d 756, 761-62, 317 P.3d 1003(2014).
      17 First Citizens Bank & Trust Co. v. Harrison, 181 Wash. App. 595, 602, 326 P.3d
808 (2014).
      18 Id.

        19Id.
       20 id.




                                               5
No. 74764-9-1/6

construction, legislative history, and relevant case law for assistance in determining

legislative intent.21

       Section 81 provides,"No agreement or contract with an Indian tribe that

encumbers Indian lands fora period of 7 or more years shall be valid unless that

agreement or contract bears the approval of the Secretary of the Interior or a designee

of the Secretary."22 Section 81 does not provide a definition of "encumber," but the

related federal regulation, 25 C.F.R. § 84.002, defines "encumber" as:

       [T]o attach a claim, lien, charge, right of entry or liability to real property
       (referred to generally as encumbrances). Encumbrances covered by this
       part may include leasehold mortgages, easements, and other contracts or
       agreements that by their terms could give to a third party exclusive or
       nearly exclusive proprietaty control over tribal land.[231

As originally enacted in 1872, Section 81 reflected, "Congressional concerns that

[Native Americans], either individually or collectively, were incapable of protecting

themselves from fraud in the conduct of their economic affairs."24 Before its amendment

in 2000, Section 81 focused on preapproval for agreements "relative to their lands."




       21   id.
       22 25      U.S.C. § 81(b)(emphasis added):    -
       23 25 C.F.R. § 84.002(emphasis added); see GasPlus, L.L.C. v. United States
Dep't of Interior, 510 F. Supp. 2d 18,29(D.D.C. 2007).
       24 S. REP. No. 106-150, at 2(1999); Chemehuevi Indian Tribe v. Jewell, 767 F.3d
900, 904 (9th Cir. 2014)("As originally enacted in 1872, Section 81 provided for a
restraint on alienation designed to protect[Native Americans]from 'improvident and
unconscionable contracts [because][a]t the time of the law's enactment,[Native
Americans] apparently were being swindled by dishonest lawyers and claims agents."
(second and third alterations in original)(quoting Altheimer & Gray v. Sioux Mfg. Corp.,
983 F.2d 803, 805 (7th Cir. 1993))); see In re U.S. ex rel. Hall, 825 F. Supp. 1422, 1431
(D. Minn. 1993), aff'd sub nom. U.S. ex rel. Hall v. Creative Games Tech., Inc., 27 F.3d
572(8th Cir. 1994); Shaw v. Gibson-Zahniser Oil Corp., 276 U.S. 575, 578-79, 48 S. Ct.
333,72 L. Ed. 709 (1928).


                                              6
No. 74764-9-1/7

       Because the provision "relative to their lands" was "'susceptible to the

interpretation that any contract that touches or concerns'[tribal] lands must be

approved," Congress concluded it was "untenably broad."25 Congress sought to foster

business and entrepreneurship on tribal land26 and promote "modern attitudes towards

tribal self-determination."27

       As a result, Congress "limited the section to apply to only agreements concerning

a duration óf7 or more years, and it replaced 'relative to Indian lands' with

'encumbering Indian lands."28 The comments to the new Section 81,29 explain:

       Section 81 [as amended] will no longer apply to a broad range of
       commercial transactions. Instead, it will only apply to those transactions
       where the contract between the tribe and a third party could allow that
       party to exercise exclusive or nearly exclusive proprietary control over the
       (tribal]lands.P°1

       The Senate Report that accompanied the bil131 gives examples:


        25 Chemehuevi, 767 F.3d at 905(emphasis omitted)(internal quotation marks
omitted)(quoting S. REP. No. 106-150, at 2).
        26 See S. REP. No. 106-150, at 9; 145 CONG. REC. S2648, S2667 (daily ed.
Mar. 15, 1999)(statement of Sen. Campbell)("Excessive federal regulation, especially if
it impedes business and economic development in Indian Country, needs to be
eliminated. Whether we put this belief in terms of the Contract with America, or the
initiative to reinvent government, our objective is the same. There is no group of people
who have experienced more federal regulation of every aspect of their lives than
Indians. This bill represents a commitment to reduce unnecessary and anachronistic
federal bureaucratic requirements.").
        27 GasPlus, 510 F. Supp. 2d at 28 (citing S. REP. 106-150; Encumbrances of
Tribal Land—Contract Approvals,65 Fed. Reg. 43,952(July 14, 2000)(notice of
proposed rulemaking)(noting that the old Section 81 "was a relic of a paternalistic policy
towards [Native] tribes prevalent at the end of the nineteenth century")).
       25Chemehuevi, 767 F.3d at 905.
      29 The proposed bill was passed as Pub. L. No.106-179 (S. 613), 114 Stat. 46
(2000).
      3° S. REP. No. 106-150, at 9(emphasis added).

       31 S. REP. No. 106-150, at   1 ("[To accompany S. 613]").


                                             7
No. 74764-9-1/8

      For example, a lender may finance a transaction on [a Native] reservation
      and receive an interest in tribal lands as part of that transaction, If, for
      example, one of the remedies for default would allow this interest to ripen
      into authority to operate the facility, this would constitute an adequate
      encumbrance to bring the contract within Section 81. By contrast, if the
      transaction concerned "limited recourse financing" and the lender merely
      acquired the first right to all of the revenue derived from specified lands for
      a period of years, this would not constitute a sufficient encumbrance to
      bring the transaction within Section 81.1321

      The commentary to the Bureau of Indian Affairs regulation defining "encumber"

echoes the same examples contained in the Senate Report:

      [T]he legislative history of Section 81 states, for example, that, if the
      default provision in a contract or agreement allows a third party (e.g., a
      lender) to operate the facility, that contract or agreement would
      "encumber" tribal land within the meaning of Section 81. If, however, the
      lender is only entitled to first right to the revenue from the facility, the
      contract or agreement would not "encumber" tribal land.[33]

      In GasPlus, L.L.C. v. United States Department of Interior, GasPlus and the

Nambe Pueblo Tribe signed an agreement that allowed GasPlus to "manage, supervise,

and operate[Nambe Pueblo's] Gasoline Distribution Business."34 The D.C. District

Court concluded the management agreement did not encumber tribal lands under

Section 81 because it "merely gave GasPlus day-to-day management control over the

gasoline distribution business, not a right to exercise proprietary control over the Nambe

Pueblo's land."35 The court expressly held:

      Thus, under Section 81 and the implementing regulations, a contract that
      "encumbers Indian lands" is a contract that, by its terms, provides a third
      party with a legal interest in the land itself; that is, a right or claim attached


      32 S. REP. No. 106-150, at 9(emphasis added).

      33 Encumbrances of Tribal   Land—Contract Approvals, 66 Fed. Reg. 38918,
38920 (July 26, 2001)(final rule)(emphasis added).
      34 510 F. Supp. 2d 18, 21 (D.D.C. 2007)(emphasis added).

       35   Id. at 33(emphasis added).


                                              8
No. 74764-9-1/9

       to the real property that would interfere with the tribe's exclusive
       proprietary control over the land •(36]

       Here, OSM has the right to receipts, rents, and revenue,from the operation of

any portion of the Facilities, now or hereafter arising, and whenever received. But it has

no right to control the activity on the land. The pledged security is not a legal interest in

the land itself. Nor does OSM's right interfere with the tribe's exclusive proprietary

control over the land. The examples in the Senate Report and the commentary to the

rule defining "encumber" squarely match these facts: OSM has limited recourse

financing and retains a right to income from the facilities, but not the right to the land or

to control operation of the facilities. Because the tribe retains complete control over the

casino building and property and can use the facilities for any purpose, there is no

encumbrance for purposes of Section 81, and thus the agreements did not require

preapproval.37

       NBC also argues that a separate provision of the agreement restrains alienation,

which should be viewed as a form of encumbrance requiring preapproval under

Section 81. But NBC failed to raise this argument to the trial court.

       Generally, this court does not review an issue, theory, argument, or claim of error

not presented at the trial court leve1.38 Failure to raise the issue before the trial court



       36   Id. at 29.
       37 Contrary to OSM's suggestion at oral argument, the GasPlus court did not
discredit the value of the Senate Report examples; the court merely disagreed with the
Bureau of Indian Affairs' reliance on the Senate Report examples because "[w]hen the
entire example is read in context, it is clear that the example is describing a contract
very different from the Management Agreement[with GasPlus]." See GasPlus, 510 F.
Supp. 2d at 31 (emphasis added).
       38 Mukilteo Ret. Apartments, L.L.C. v. Mukilteo Inv'rs L.P., 176 Wash. App. 244,
258, 310 P.3d 814(2013); RAP 2.5(a).


                                              9
No. 74764-9-1/10

"precludes raising the error on appeal."39 "While an appellate court retains the

discretion to consider an issue raised for the first time on appeal, such discretion is

rarely exercised."40 RAP 2.5(a)"reflects a policy of encouraging the efficient use of

judicial resources.

       We decline to consider NBC's restraint on alienation theory raised for the first

time on appeal.

                                      II. Future Revenues

       NBC acknowledges that pledged revenues includes rents and receipts NBC

receives from operations incidental or complementary to the casino,41 but contends the

agreement does not include "future receipts from the operation by someone other than

NBC or a business other than the Casino and its complementary business activities."42

NBC argues allowing such an expansive view would "allow OSM to expand its recourse

beyond what the parties contemplated and agreed."43

       Washington courts "follow the objective manifestation theory of contracts":

       When interpreting an agreement, we focus on the agreement's objective
       manifestations to ascertain the parties' intent. "We impute an intention
       corresponding to the reasonable meaning of the words used." The
       parties' subjective intent is irrelevant if we can ascertain their intent from
       the words in the agreement.

              We give words "their ordinary, usual, and popular meaning unless
       the entirety of the agreement clearly demonstrates a contrary intent." We
       interpret only what was written in the agreement, not what the parties

      39 Ainsworth v. Progressive Cas. Ins. Co., 180 Wash. App. 52, 81, 322 P.3d 6
(2014).
      40 Id.(quoting Karlberg v. Otten, 167 Wash. App. 522, 531, 280 P.3d 1123(2012).
       41   Appellant's Br. at 37, n.12.
       42   Id. at 37.
       43 Id. at 38.



                                              10
No. 74764-9-1/11

       intended to write.[441 Additionally, "[a] contract provision is not ambiguous
       merely because the parties to the contract suggest opposing meanings."
       We "will not read ambiguity into a contract where it can reasonably be
       avoided."(451

       Here, the pledge of revenues signed by NBC and the tribe is expansive:

"whether now existing or hereafter arising, and wherever located, all receipts, revenues

and rents from the operation of any portion of the Facilities."46 And "Facilities" is defined

to include "all Equipment and Improvements."47 "Improvements," in turn, is defined to

include "any buildings and improvements to land."48 Therefore, on its face, the pledged

revenues extend to any past, existing, or future revenues from the operation of any

portion of the facilities.

       Contrary to NBC's suggestion, the loan documents do not limit pledged revenues

to gaming but broadly extend to any activity that generates revenue. This includes

future revenues until the loan is paid in full or the judgment expires after 20 years. At

oral argument, NBC asserted that a pledge of revenues which extends to future rents

would run afoul of Section 81. But the pledge of any future revenues does not inhibit

the tribe's proprietary control over use of the land. NBC and the tribe have unfettered

decision-making authority over the use of the facilities."




       44Martin v. Smith, 192 Wash. App. 527, 532, 368 P.3d 227(2016)(quoting Hearst
Commc'ns, Inc. v. Seattle Times Co., 154 Wash. 2d 493, 503, 504, 115 P.3d 262(2005)).
      45 Id. (internal quotation marks omitted)(quoting GMAC v. Everett Chevrolet, Inc.,
179 Wash. App. 126, 135, 317 P.3d 1074
       46 CP   at 674.
       47 CP   at 669.
       48   CP at 670.
       46 See   CP at 701 (Section 9.15).


                                             11
No. 74764-9-1/12

       The trial court did not err in concluding that OSM has a valid right to execute

upon future revenues from use of the facilities.

                                          III. Merger

       NBC argues the loan agreements are no longer enforceable because they

merged into OSM's judgment.5°

  •    Generally, when a valid final judgment for the payment of money is rendered, the

original claim is extinguished and a new cause of action on the judgment is substituted

for it.51 Such merger is a form of claim preclusion that prevents a party from suing twice

on the same contract.52 But merger does not extinguish a judgment creditor's special

rights, such as executing upon the creditor's security for the underlying debt. In Boeing

Employee's Credit Union v. Burns, this court concluded that a creditor "may first sue on

a note and later enforce rights and remedies under the security interest securing that

note."53

       Merger does not preclude the trial court from defining which assets OSM may

execute upon.

                                IV. Subject Matter Jurisdiction

       NBC argues the trial court exceeded its subject matter jurisdiction when it

entered its order recognizing OSM's rights to enforce its judgment. Specifically, NBC

contends that its waiver of sovereign immunity is limited.54


       50 Appellant's   Br. at 40.
       51Caine & Weiner v. Barker, 42 Wn. App:835, 837, 713 P.2d 1133(1986).
      52 See Boeing Employee's Credit Union v. Burns, 167 Wash. App. 265, 276-77, 272
P.3d 908(2012)(quoting id.).
      53 167 Wash. App. 265, 277, 27 P.3d 908 (2012).

       54   Appellant's Br. at 44.

                                              12
No. 74764-9-1/13

       "Subject matter jurisdiction typically refers to the authority of a court to provide

relief, as granted by the constitution or the legislature."55 Subject matter jurisdiction was

expressly addressed in the prior appeal of this same litigation to this court and our

Supreme Court. By virtue of the tribe's and NBC's contractual waiver of sovereign

immunity and express consent to be sued in any court of general jurisdiction in this

state, the state court has subject matter jurisdiction "for claims related to the contract."56

       Our Supreme Court's decision is binding on remand. Notably, NBC filed a

counterclaim for declaratory relief.57 It would be incongruous for NBC to assert the trial

court had jurisdiction to grant its declaratory claim but lacked the jurisdiction to deny it.

Once a court has subject matter jurisdiction over a dispute, it does not lose such

jurisdiction merely by ruling in favor of one party.

       As in the prior appeal, NBC does not establish these court proceedings infringe

on the tribe's right to self-rule.59 We conclude the trial court had subject matter

jurisdiction to construe and enforce these loan agreements.

                                V. Attorney Fees On Appeal

       Both parties request reasonable attorney fees on appeal. The loan agreement

provides for attorney fees for the prevailing party.59 "A contractual provision for attorney




      55 J.A. v. State Dep't of Soc. & Health Servs., 120 Wn. App. 654,657, 86 P.3d
202(2004).
      56 Outsource, 181 Wash. 2d at 277.

      57 CP at 636 ("seeking a declaration regarding limitations on the tools available to
[OSNA], and the tools that are unavailable to it as a matter of law, to enforce and execute
on any judgment it obtains against NBC"); CP at 1704.
       58 See   Outsource, 181 Wash. 2d at 278-82.
       59 CP   at 62-63.


                                              13
No. 74764-9-1/14

fees at trial also supports an award of attorney fees on appeal."6° Because OSM is the

prevailing party, we conclude it is entitled to attorney fees on appeal upon compliance

with RAP 18.1(d).

      We affirm.




WE CONCUR:




     60 Draot v. Draot/DeTrav, LLC, 139 Wash. App. 560, 578, 161 P.3d 473(2007);
RAP 18.1.


                                           14